Name: 2004/397/EC: Council Decision of 21 April 2004 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2004-04-27

 Avis juridique important|32004D03972004/397/EC: Council Decision of 21 April 2004 appointing an alternate member of the Committee of the Regions Official Journal L 123 , 27/04/2004 P. 0104 - 0104Council Decisionof 21 April 2004appointing an alternate member of the Committee of the Regions(2004/397/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Joan CARRETERO i GRAU, of which the Council was notified on 29 March 2004,HAS DECIDED AS FOLLOWS:Sole ArticleMr Pere ESTEVE i ABAD, Consejero de Comercio, Turismo y Consumo, Generalitat de CataluÃ ±a, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Joan CARRETERO i GRAU for the remainder of his term of office, which ends on 25 January 2006.Done at Luxembourg, 21 April 2004.For the CouncilThe PresidentJ. Walsh(1) OJ L 24, 26.4.2002, p. 38.